Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is entered into
as of the first date on the signature page hereto (the “Effective Date”), by and
between HCP, Inc. (the “Company”) and Lauralee E. Martin  (“Executive”)
(together, the “Parties”).

 

R E C I T A L S

 

WHEREAS, Executive is employed by the Company as its President and Chief
Executive Officer, pursuant to an agreement entered into with the Company on
October 2, 2013 (the “Prior Agreement”); and

 

WHEREAS, the Parties now wish to make arrangements to terminate their employment
relationship and to resolve, fully and finally, all outstanding matters between
them.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1.                                    EXECUTIVE’S SEPARATION.  Executive’s
separation from the Company shall be effective July 11, 2016 (the “Separation
Date”).  Executive hereby resigns from her employment as an officer and director
of the Company and any other position she may hold with the Company (and its
subsidiaries) as of the Separation Date, and Executive agrees that she will
execute any and all documents necessary to effect such resignations.  Upon the
Separation Date, Executive shall return to the Company all files, records,
credit cards, keys, computers, equipment, and all other Company property or
documents maintained by Executive for the Company’s use or benefit.

 

2.                                    CONSIDERATION.  In consideration of the
terms, representations, and releases in this Agreement, and subject to
Executive’s compliance with Sections 7 and 16 of the Prior Agreement and
Sections 8 and 9 of this Agreement, the Company will provide Executive with the
following payments and benefits:

 

a.                                     salary continuation in an aggregate
amount equal to $6,000,000, less all applicable state and federal tax
withholdings and other lawful deductions, payable in equal installments in
accordance with the Company’s payroll practice over a twenty-four (24) month
period (the “Separation Period”), beginning with the first payroll date that
occurs after the thirtieth (30th) day following the Separation Date.
Notwithstanding the immediately preceding sentence, payments that would
otherwise be paid during the first six months following the Separation Date
shall instead be paid on January 12, 2017 and the remaining payments shall be
paid over the remaining months of the Separation Period;

 

--------------------------------------------------------------------------------


 

b.                                    reimbursement for the full amount of COBRA
premiums incurred by Executive during the twenty-four (24) month period
following the Separation Date, provided that (A) such reimbursement does not
result in adverse tax consequences to the Company under Section 105(h) of the
Internal Revenue Code of 1986, as amended (the “Code”), or otherwise and
(B) such reimbursement shall immediately cease in the event that Executive
becomes eligible to participate in the health insurance plan of a subsequent
employer or other service recipient (or at such time as the Company ceases to
offer group medical coverage to its active executive employees or the Company is
otherwise under no obligation to offer COBRA continuation coverage to
Executive);

 

c.                                     a lump sum payment of $10,000, less all
applicable state and federal tax withholdings and other lawful deductions,
representing Executive’s transition related expenses, which payment shall be
made within ten (10) days following the Separation Date; and

 

d.                                   in respect of claims incurred during
Executive’s employment or during the six (6) year period following the
Separation Date, Executive shall be covered under the Company’s existing or
successor directors’ and officers’ liability insurance policy.

 

Executive acknowledges and agrees that under the terms of this Agreement she is
receiving consideration beyond that which she would otherwise be entitled to and
which, but for the mutual covenants set forth in this Agreement, the Company
would not otherwise be obligated to provide.  Executive further agrees that the
payments and benefits provided hereunder are in addition to any wages and
accrued but unused vacation earned through the Separation Date, which shall be
paid no later than July 15, 2016.

 

3.                                    EQUITY.  The Parties acknowledge and agree
that Executive is party to award agreements (the “Award Agreements”) pursuant to
the terms of the Company’s 2006 Performance Incentive Plan (the “2006 Plan”) and
the 2014 Performance Incentive Plan (together with the 2006 Plan, the “Plans”)
under which she has been granted (i) stock options to purchase shares of common
stock of the Company (the “Options”), (ii) time-vesting employee restricted
stock units (the “RSUs”), (iii) time-vesting director restricted stock units
(“DSUs”), (iv) restricted stock units with a three-year performance period (the
“PSUs”) and (v) restricted stock awards (the “RSAs”). All Options, RSUs, DSUs,
PSUs (and the dividend equivalents credited thereon) and RSAs held by Executive
as of the date hereof are set forth on Exhibit A attached hereto.  In further
consideration of the terms, representations, and releases in this Agreement, and
subject to Executive’s compliance with Section 7 of the Prior Agreement, the
Company agrees that:

 

a.                                     all Options held by Executive as of the
Separation Date shall remain exercisable for the remainder of the applicable
ten-year term (disregarding any termination of employment that would otherwise
reduce the applicable ten-year term).

 

b.                                    all RSUs and DSUs shall vest upon the
Separation Date and shall be settled in shares of common stock of the Company
equal to the number of RSUs and DSUs subject to such awards as soon as
administratively practicable following the Separation Date (but in all events no
later than thirty (30) days following the Separation Date), subject to Section 6
of this Agreement.

 

2

--------------------------------------------------------------------------------


 

c.                                     the PSUs shall vest as follows: (i) the
PSUs granted to Executive in 2014 and 2015 (and dividend equivalents credited
thereon) shall vest upon the Separation Date based upon the achievement of
target performance goals and (ii) the PSUs granted to Executive in 2016 (and
dividend equivalents credited thereon) shall remain outstanding pending the
determination by the Compensation Committee as to whether the Company has
attained the pre-established performance goals (the “Committee Determination”)
for the performance period ending December 31, 2018, and shall vest (if at all)
based upon the achievement of such goals. Any PSUs that vest in accordance with
clause (i) above shall be settled in shares of common stock of the Company as
soon as administratively practicable following the Separation Date (but in all
events no later than thirty (30) days following the Separation Date). Any PSUs
that vest in accordance with clause (ii) above shall be settled in shares of
common stock of the Company as soon as administratively practicable following
the Committee Determination (and in all events no later than March 15, 2019).

 

d.                                   all RSAs shall vest and become
nonforfeitable upon expiration of the revocation period of the ADEA release as
set forth in Section 5 herein. However, neither the RSAs, nor any interest
therein or amount or shares payable in respect thereof (other than RSAs withheld
to satisfy tax withholding obligations or transaction costs or dividends paid in
respect of the RSAs) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily, until
December 31, 2018.

 

4.                                    MUTUAL RELEASE AND WAIVER.

 

a.                                     Executive’s Release.

 

(i)                                  In exchange for the consideration described
in Sections 2 and 3 above, Executive hereby forever releases and discharges the
Company and its parents, affiliates, successors, and assigns, as well as each of
its past and present officers, directors, employees, agents, attorneys, and
shareholders (collectively, the “Company Released Parties”), from any and all
claims, charges, complaints, liens, demands, causes of action, obligations,
damages, and liabilities, known or unknown, suspected or unsuspected, that
Executive had, now has, or may hereafter claim to have against the Company
Released Parties arising out of or relating in any way to Executive’s employment
with, or resignation from, the Company, or otherwise relating to any of the
Company Released Parties from the beginning of time to the Effective Date (the
“Executive’s Release”).  Executive’s Release specifically extends to, without
limitation, any and all claims or causes of action for wrongful termination,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and any claims under any applicable state, federal, or local
statutes and regulations, including, but not limited to, the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, as amended, the Fair Labor
Standards Act, as amended, the Americans with Disabilities Act of 1990, as
amended (the “ADA”), the Rehabilitation Act of 1973, as amended, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Worker
Adjustment and Retraining Notification Act, as amended (the “WARN Act”),
Section 806 of the Sarbanes-Oxley Act, the Dodd-Frank Act, the Family and
Medical Leave Act, as amended, and the California Family Rights Act, as amended,
the California Fair Employment and Housing Act, as amended and California Labor
Code Section 1400 et seq.; provided, however, that this

 

3

--------------------------------------------------------------------------------


 

Release does not waive, release or otherwise discharge any claim or cause of
action arising from a breach by the Company of this Agreement or that cannot
legally be waived, including, but not limited to, any claim for unpaid wages,
workers’ compensation benefits, unemployment benefits and any claims for
indemnification under applicable law or the Indemnification Agreement (defined
in Section 10, below).

 

(ii)                              For the purpose of implementing a full and
complete release, Executive understands and agrees that this Agreement is
intended to include all claims, if any, which Executive may have and which
Executive does not now know or suspect to exist in her favor against the Company
Released Parties and this Agreement extinguishes those claims.  Accordingly,
Executive expressly waives all rights afforded by Section 1542 of the Civil Code
of the State of California (“Section 1542”) and any similar statute or
regulation in any other applicable jurisdiction.  Section 1542 states as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(iii)                          This Agreement shall not prevent Executive from
filing a charge with the Equal Employment Opportunity Commission (or similar
state or local agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state or local agency);
provided, however, that Executive acknowledges and agrees that any claims by
Executive for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) hereby are barred.

 

b.                                    The Company’s Release.

 

(i)                                  The Company hereby forever releases and
discharges Executive, her heirs, successors, and assigns, from any and all
claims, charges, complaints, liens, demands, causes of action, obligations,
damages, and liabilities, known or unknown, suspected or unsuspected, that the
Company had, now has, or may hereafter claim to have against Executive (the
“Company’s Release”).  The Company’s Release specifically extends to, without
limitation, any and all claims or causes of action under common law as well as
any claims under any applicable state, federal, or local statutes and
regulations; provided, however, that the Company’s Release does not waive,
release, or otherwise discharge any claim or cause of action to enforce any
rights the Company may have with respect to the confidentiality of Company
information, the assignment of inventions or the solicitation of the Company’s
customers, clients or employees or any claim or cause of action that cannot
legally be waived.

 

(ii)                              For the purpose of implementing a full and
complete release, the Company understands and agrees that this Agreement is
intended to include all claims, if any, which the Company may have and which the
Company does not now know or suspect to exist in its favor against Executive and
this Agreement extinguishes those claims.  Accordingly, the Company expressly
waives all rights afforded by Section 1542 and any similar statute or regulation
in any other applicable jurisdiction.  Section 1542 states as follows:

 

4

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

5.                                    ADEA WAIVER AND RELEASE.  In consideration
of the Company’s payment to Executive of $250,000 (representing a portion of
Executive’s severance payments payable under Section 2(a) of this Agreement and
not, for the avoidance of doubt, an additional payment), less all applicable
state and federal tax withholdings and other lawful deductions (the “ADEA
Consideration”) payable in accordance with Section 2(a), Executive hereby agrees
that she shall sign and return to the Company the ADEA release attached hereto
as Exhibit B (the “ADEA Release”) in accordance with its terms within thirty
(30) days following the Separation Date.  Executive acknowledges and agrees that
the effectiveness of the ADEA Release shall have no effect on the effectiveness
of this Agreement and that this Agreement shall be in full force and effect and
binding upon the Parties upon and from its date of execution.  Executive
acknowledges and agrees that she would not otherwise be entitled to receive the
ADEA Consideration in the absence of Executive’s execution (and non-revocation)
of the ADEA Release.

 

6.                                    CODE SECTION 409A COMPLIANCE.  This
Agreement as well as payments and benefits under this Agreement are intended to
be exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code (“Section 409A”), and, accordingly, to the maximum extent permitted,
the Agreement shall be interpreted in accordance therewith.  Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of any payments under
this Agreement which are subject to Section 409A until Executive has incurred a
“separation from service” from the Company within the meaning of Section 409A. 
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A. 
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid an accelerated or
additional tax under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following Executive’s separation from service (or, if earlier, Executive’s date
of death).  To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to Executive shall be paid to Executive
on or before the last day of the year following the year in which the expense
was incurred and the amount of expenses eligible for reimbursement (and in kind
benefits provided to Executive) during one year may not affect amounts
reimbursable or provided in any subsequent year.  The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to any such payment.  Executive shall be solely
responsible for the payment of any taxes and penalties incurred under
Section 409A.

 

5

--------------------------------------------------------------------------------


 

7.                                    REPRESENTATIONS.  Executive and the
Company make the following representations, each of which is an important
consideration to the other party’s willingness to enter into this Agreement:

 

a.                                     Executive acknowledges that the Company
is not entering into this Agreement because it believes that Executive has any
cognizable legal claim against the Company Released Parties.  If Executive
elects not to sign this Agreement, the fact that this Agreement was offered will
not be understood as an indication that the Company Released Parties believed
Executive was treated unlawfully in any respect.

 

b.                                    Executive understands and agrees that she
has been advised to consult with an attorney of her choice concerning the legal
consequences of this Agreement.  Executive hereby acknowledges that prior to
signing this Agreement, she had the opportunity to consult with an attorney of
her choosing regarding the effect of each and every provision of this Agreement.

 

c.                                     Executive and the Company, on behalf of
herself and itself,  acknowledge and agree that she and it knowingly and
voluntarily entered into this Agreement with complete understanding of all
relevant facts, and that neither party was fraudulently induced nor coerced to
enter into this Agreement.

 

d.                                   The Parties each represent and warrant to
the other that they have the capacity and authority to enter into this Agreement
and be bound by its terms.

 

8.         MUTUAL NON-DISPARAGEMENT.  Executive agrees that she will not, at any
time, make, directly or indirectly, any oral or written public statements that
are disparaging of the Company, its products or services, and any of its present
or former officers, directors or employees.  The Company (limited to its
officers and directors) agrees that it will not, at any time, make, directly or
indirectly, any oral or written public statements that are disparaging of
Executive.

 

9.         COOPERATION.  Executive agrees that she will cooperate with the
Company, including executing documents and providing requested information, as
may reasonably be required to give effect to the provisions of this Agreement or
for the Company to comply with applicable securities laws.

 

10.       INDEMNIFICATION.  The Company represents and warrants that the
Indemnification Agreement by and between Executive and the Company dated as of
April 24, 2008 (the “Indemnification Agreement”) will remain in full force and
effect following the Separation Date, in accordance with its terms.

 

11.       REMEDIES.  If (i) Executive materially fails to comply with or
otherwise materially breaches any of the promises, representations, or releases
in this Agreement, (ii) the Company delivers written notice to Executive that
specifically identifies the event that the Company believes constitutes such
non-compliance or breach, and (iii) Executive fails to cure such behavior within
thirty (30) days following delivery of such notice, then the Company may stop
any payments or benefits otherwise owing under this Agreement to the extent of
the monetary damages sustained by the Company and may seek additional relief or
remedy as provided under applicable law.

 

6

--------------------------------------------------------------------------------


 

12.                            GOVERNING LAW.  This Agreement and all rights,
duties, and remedies hereunder shall be governed by and construed and enforced
in accordance with the laws of the State of California, without reference to its
choice of law rules, except as preempted by federal law.

 

13.                            SUCCESSORS AND ASSIGNS.  Executive agrees that
this Agreement will be binding upon, and pass to the benefit of, the successors
and assigns of the Company.  Any payments and benefits due to the Executive
hereunder shall be payable to her estate or representative in the event of her
death or disability.

 

14.                            AMENDMENTS.  This Agreement may not be amended or
modified other than by a written instrument signed by an authorized
representative of the Company and Executive.

 

15.                            DESCRIPTIVE HEADINGS.  The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

16.                            COUNTERPARTS.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.  Facsimile and .pdf
signatures will suffice as original signatures.

 

17.                            NOTICES.  All notices hereunder shall be in
writing and delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested:

 

If to the Company:

 

HCP, Inc.
1920 Main Street, Suite 1200
Irvine, California 92614

Attention: General Counsel

 

If to Executive:

 

Lauralee E. Martin

at the most recent address in the payroll records of the Company

 

18.                            ENTIRE AGREEMENT.  This Agreement sets forth the
entire agreement and understanding of the Parties relating to the subject matter
hereof and, except as otherwise provided herein, supersedes all prior
discussions, agreements, and understandings of every kind and nature between the
Parties hereto and neither Party shall be bound by any term or condition other
than as expressly set forth or provided for in this Agreement.  Effective as of
the date hereof, the Prior Agreement is hereby terminated and this Agreement
satisfies all entitlements set forth in the Prior Agreement; provided, however,
that Section 7 and Section 16 of the Prior Agreement shall remain in full force
and effect.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the first
date set forth below.

 

HCP, INC.

LAURALEE E. MARTIN

 

 

 

 

By:

/s/ Michael D. McKee

 

/s/ Lauralee E. Martin

 

 

Michael D. McKee

 

 

Executive Chairman

 

 

 

 

 

Date: 7/11/16

Date: 7/11/16

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

All Options, RSUs, DSUs, PSUs (and the dividend equivalents credited thereon)
and RSAs held by Executive as of the date hereof are set forth below:

 

Options

 

Option Award Date

 

 

Options
Granted

 

 

Strike
Price

 

 

Options Vested as of
7/11/2016

 

 

 

 

 

 

 

 

2/3/2014

 

 

78,948

 

$38.83

 

78,948

 

 

 

 

 

 

 

2/3/2014

 

 

98,685

 

$38.83

 

98,685

 

 

 

Total Options outstanding

 

 

 

177,633

 

 

A-1

--------------------------------------------------------------------------------


 

PSUs

 

Award Date

Shares
Granted

Forfeited
Amount

Performance
Period
End Date

PSUs Vesting Under the Separation
Agreement

 

 

 

 

 

2/3/2014

51,507

N/A

12/31/2016

51,507

 

 

 

 

 

 

2/3/2014

64,383

N/A

12/31/2016

64,383

 

 

 

 

 

 

2/2/2015

45,040

N/A

12/31/2017

45,040

 

 

 

 

 

 

2/1/2016

70,384

N/A

12/31/2018

Full vesting subject to achievement of performance measures

 

 

 

 

 

 

Total PSUs vesting in connection with the Separation Date

160,930

 

 

 

 

 

 

Total PSUs outstanding following the Separation Date

70,384

 

 

A-2

--------------------------------------------------------------------------------


 

Time-Based Employee RSUs

 

Grant Date

Vesting
Date

Shares Granted

RSUs Vested
as of 7/11/2016

RSUs Vesting
Under the Separation
Agreement

 

 

 

 

 

 

 

 

 

 

2/2/2015

2/2/2016

22,521

7,507

 

 

 

 

 

 

 

2/2/2017

 

 

7,507

 

 

 

 

 

 

2/2/2018

 

 

7,507

 

 

 

 

 

 

 

 

 

 

2/1/2016

2/1/2017

46,923

 

15,641

 

 

 

 

 

 

2/1/2018

 

 

15,641

 

 

 

 

 

 

2/1/2019

 

 

15,641*

 

 

 

 

 

Total RSUs vesting on the Separation Date and settling as soon as practicable
thereafter in accordance with Section 3(b) of the Agreement:

46,296

 

 

 

 

 

 

 

 

 

 

*Total RSUs vesting on the Separation Date and settling on the six (6) month
anniversary of the Separation Date (in accordance with Section 409A of the
Code):

15,641

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------

 


 

Time-Based Director RSUs

 

Grant Date

Vesting
Date

Shares Granted

RSUs Vested
as of 7/11/2016

RSUs Vesting
Under the Separation
Agreement

 

 

 

 

 

 

 

 

 

 

4/25/2013

4/25/2014

3,000

750

 

 

 

 

 

 

 

4/25/2015

 

750

 

 

 

 

 

 

 

4/25/2016

 

750

 

 

 

 

 

 

 

4/25/2017

 

 

750*

 

 

 

 

 

*Total DSUs vesting on the Separation Date and settling on the six (6) month
anniversary of the Separation Date (in accordance with Section 409A of the
Code):

750

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

RSAs

 

Grant Date

Vesting
Date

Shares Granted

RSUs Vested
as of 7/11/2016

RSUs Vesting
Under the Separation
Agreement

 

 

 

 

 

 

 

 

 

 

10/2/2013

12/31/2013

143,644*

11,971

 

 

 

 

 

 

 

3/31/2014

 

11,971

 

 

 

 

 

 

 

6/30/2014

 

11,971

 

 

 

 

 

 

 

9/30/2014

 

11,971

 

 

 

 

 

 

 

12/31/2014

 

11,970

 

 

 

 

 

 

 

3/31/2015

 

11,970

 

 

 

 

 

 

 

6/30/2015

 

11,970

 

 

 

 

 

 

 

9/30/2015

 

11,970

 

 

 

 

 

 

 

12/31/2015

 

11,970

 

 

 

 

 

 

 

3/31/2016

 

11,970

 

 

 

 

 

 

 

6/30/2016

 

11,970

 

 

 

 

 

 

 

9/30/2016

 

 

11,970

 

 

 

 

 

Total RSAs vesting on the Separation Date in accordance with Section 3(d) of the
Agreement:

11,970

 

 

 

 

 

 

*All RSAs are subject to transfer restrictions until December 31, 2018.

 

A-5

--------------------------------------------------------------------------------


 

Deferred Quarterly Dividend Accrual on Unvested PSUs

 

 

2/3/2014
(3-Year LTIP)
(cliff vesting)

2/3/2014
(3-Year LTIP)
(cliff vesting)

2/2/2015
(3-Year LTIP)
(cliff vesting)

2/1/2016
(3-Year LTIP)
(cliff vesting)

Totals

 

 

 

 

 

 

Total Unvested PSUs

51,507

64,383

45,040

70,384

231,314

Accumulated 2014 Deferred Dividend

$112,285.28

$140,354.96

N/A

N/A

$252,640.24

Accumulated 2015 Deferred Dividend

$116,405.84

$145,505.60

$101,790.40

N/A

$363,701.84

Accumulated 2016 Deferred Dividend Through Separation Date

$59,233.06

$74,040.46

$51,796.00

$80,941.60*

$266,011.12

 

 

 

 

 

 

Total Deferred Dividend

$287,924.18

$359,901.02

$153,586.40

$80,941.60*

$882,353.20

 

 

 

 

 

 

Total Deferred Dividend Paid in Connection with Separation Date

$287,924.18

$359,901.02

$153,586.40

 

$801,411.60

 

 

 

 

 

 

Total Deferred Dividend Open Through Performance Period

 

 

 

$80,941.60*

$80,941.60*

 

 

 

 

 

 

 

*Assumes target performance criteria for 2016 PSUs will be met and 0% PSUs are
forfeited.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXECUTIVE’S ADEA WAIVER AND RELEASE OF CLAIMS
(“ADEA RELEASE”)

 

a.         In consideration of the ADEA Consideration (as defined in Section 5
of the Separation and General Release Agreement to which this ADEA Release is
appended), Executive hereby waives, releases and discharges any and all claims,
charges, complaints, liens, demands, causes of action, obligations, damages, and
liabilities, known or unknown, suspected or unsuspected, that Executive had, now
has, or may hereafter claim to have against the Company Released Parties arising
under the Age Discrimination in Employment Act, as amended (“ADEA”), the Older
Workers Benefit Protection Act, as amended (the “OWBPA”), and the age
discrimination provisions of the California Fair Employment and Housing Act.

 

b.         Executive has been informed and understands and agrees that she has
twenty-one (21) calendar days after receipt of this ADEA Release to consider
whether to sign it.  Executive has been informed and understands and agrees that
she may revoke this ADEA Release at any time during the seven (7) calendar days
after this ADEA Release is signed and returned to the Company, in which case
none of the provisions of this ADEA Release will have any effect.  Executive
acknowledges and agrees that if she wishes to revoke this ADEA Release, she must
do so in writing, and that such revocation must be signed by Executive and
received by the General Counsel of the Company no later than the seventh (7th)
day after Executive has signed and retuned the ADEA Release.  Executive
acknowledges and agrees that, in the event Executive revokes the ADEA Release,
she shall have no right to receive the ADEA Consideration.  Executive’s
revocation of this ADEA Release shall not in any way impair the effectiveness of
the Separation and General Release Agreement, which will remain in effect as of
the day of execution in accordance with its terms.

 

c.         Executive acknowledges and agrees that prior to signing this ADEA
Release, she read and understood each and every provision of this ADEA Release. 
Executive understands and agrees that she has been advised in this writing to
consult with an attorney of her choice concerning the legal consequences of this
ADEA Release.  Executive hereby acknowledges that prior to signing this ADEA,
she had the opportunity to consult with an attorney of her choosing regarding
the effect of each and every provision of this ADEA Release.

 

d.         Executive acknowledges and agrees that she knowingly and voluntarily
entered into this ADEA Release with complete understanding of all relevant
facts, and that she was neither fraudulently induced nor coerced to enter into
this ADEA Release.

 

e.         Executive understands that she is not waiving, releasing, or
otherwise discharging any claims under the ADEA that may arise after the date
she signs this ADEA Release.

 

B-1

--------------------------------------------------------------------------------


 

f.          This ADEA Release shall be effective upon the eighth (8th) calendar
day following the date that Executive executes this ADEA Release and returns it
to the Company, provided that Executive does not revoke or attempt to revoke her
acceptance of this ADEA Release prior to such date in accordance with the
provisions of Section b above.

 

 

LAURALEE E. MARTIN

 

 

 

 

Date:

 

 

 

B-2

--------------------------------------------------------------------------------